Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In claim 5, the terms “the message including first information indicating one or more bandwidth parts …and second information indicating at least one bandwidth part” are not clear what these are in reference to? Also, the description of the present application fails to provide a clear and complete description on the invention as well as the above terms. Therefore, the corresponding technical means in the present invention is unclear, and consequently, have no well-defined meaning for the skilled person and do not comprise any inherent features which can be derived from the wording of these terms as such. However, the claims will be given a broad reasonable interpretation for the purposes of examination as best understood.

Claims 6-8, 11-14, 17-18 are rejected for similar reasons as stated for claim 5.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 5-8, 11-14, 17-18 is/are rejected under 35 U.S.C. 102 as being anticipated by Park US 20190253966

5. A method for a gNB Distributed Unit (gNB-DU) hosting a Physical (PHY) layer and a Medium Access Control (MAC) layer, the method comprising:
communicating with a User Equipment (UE) (Park: fig. 16, unit 1610A-1613B); and
sending, via an F1 interface, a message to a gNB Central Unit (gNB-CU) hosting a Radio Resource Control (RRC) layer, the message including first information indicating one or more bandwidth parts to be configured for the UE and second information indicating at least one bandwidth part to be activated for the UE (Park: fig. 10, fig. 16, unit 1612, [0254-0264, 0336-0337] - the base station DU 1602 may send the second message 1612. The second message 1612 may comprise the one or more radio resource configuration parameters (for example, one or more of a bandwidth part (BWP) configuration parameter) for the wireless device 1601).

(Park: [0254-0264, 0335-0336]).

7. The method according to claim 6, wherein the generating of the first information and second information are generated in response to an active bandwidth part of the UE being changed from another bandwidth part to the at least one of the one or more bandwidth parts to be activated for the UE (Park: [0254-0264, 0336-0337]).

8. The method according to claim 5, wherein the one or more bandwidth parts include a first bandwidth part and a second bandwidth part, the first bandwidth part being activated for the UE, and the method further comprises: transmitting Downlink Control Information (DCI) on a Physical Downlink Control Channel (PDCCH) to the UE for switching an active bandwidth part of the UE from the first bandwidth part to the second bandwidth part (Park: [0254-0264, 0263]).

17. The method according to claim 6, wherein the first information and second information are generated in response to receiving a second message from the gNB-CU (Park: fig. 16, unit 1612, [0336-0337]).

Regarding claims 11-14, 18, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 5-8, 17, where the difference used is a “device” and the wordings of the claims were interchanged within the claim itself or some of the claims were 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415